Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/911,872 filed on August 24, 2021.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Election/Restrictions
5.	Applicant’s election without traverse of claims 1-21, 23, 25-37, 39-49, 51-53 w.r.t. species I (Figs. 4A-4B) in the reply filed on 08/24/2021 is acknowledged.
6.	Claims 22, 24, 40, 50, 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species claims, there being no allowable generic or linking claim.

Specification
7.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Display Apparatus Including Blocking Portion For Reducing Reflection of Light”.

Claim Objections
8.	Claims 2, 4, 7, 8, 14, 20 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections that would avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 2. (As interpreted) The display apparatus of claim 1, wherein, in the plan view, the blocking layer overlaps two sides of at least one of the first subpixel, the second subpixel, or the third subpixel.
Claim 4. (As interpreted) The display apparatus of claim 1, wherein the blocking portion further comprises:
a protection layer exposed to 
-3-

a base layer in which a plurality of blocking layers, comprising the blocking layer, are inserted.
Claim 7. (As interpreted) The display apparatus of claim 1, further comprising a substrate on which the first subpixel, the second subpixel, and the third subpixel are 
Claim 8. (As interpreted) The display apparatus of claim 1, wherein at least a side portion of the second subpixel and at least a side portion of the third subpixel are arranged within a length range of the first side of the first subpixel.
Claim 14. (As interpreted) The display apparatus of claim 1, further comprising a plurality of second subpixels comprising the second subpixel and a plurality of third subpixels comprising the third subpixel, wherein centers of first ones of the plurality of second subpixels or centers of first ones of the plurality of third subpixels are arranged in a serpentine form in a direction.
Claim 20. (As interpreted) The display apparatus of claim 1, further comprising a plurality of first subpixels arranged in a first direction, the plurality of first subpixels comprising the first subpixel, wherein an angle of 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



11.	Claims 1-3, 6, 9-10, 16-18, 25 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being  anticipated by Chen et al. (2018/0358579 A1) (Figs. 6A-6B).
Regarding independent claim 1, Chen et al. teaches a display apparatus (Figs.6A-6B, ¶25) comprising:
a first subpixel (110, B, Fig. 6A) having a rectangular shape (see Fig. 6B);
a second subpixel (110, R, Fig. 6A) facing a first side of the first subpixel (110, B), the second subpixel (110, R) having a rectangular shape (see Fig. 6B);
a third subpixel (110, G) facing the first side of the first subpixel (110, B) and spaced apart from the second subpixel (110, R), the third subpixel (110, G) having a rectangular shape (see Fig. 6B); and
a blocking portion (310, ¶25) comprising a blocking layer on at least one of the first subpixel (110, B), the second subpixel (110, R), or the third subpixel (110, G), and, 
wherein a distance from the first side (nearest side from 2nd pixel R) of the first subpixel (110, B) to the second subpixel (110, R) is different from a distance from the first side (nearest side from 3rd pixel G) of the first subpixel (110, B) to the third subpixel (110, G).

Regarding claim 2, Chen et al. teaches wherein (Figs.6A-6B, ¶25), in the plan view (see Fig. 6B), the blocking layer (310) overlaps two sides of at least one of the first subpixel (110, B), the second subpixel (110, R), or the third subpixel (110, G).

Regarding claim 3, Chen et al. teaches wherein (Figs.6A-6B, ¶25), further comprising a plurality of blocking layers (310) comprising the blocking layer, the plurality of blocking layers (310) being spaced apart (separate) from each other and arranged in parallel with each other.

Regarding claim 6, Chen et al. teaches wherein (Figs.6A-6B, ¶25), further comprising a substrate (10, Fig. 6A) on which the first subpixel (110, B), the second subpixel (110, R), and the third subpixel (110, G) are arranged,
wherein a lengthwise direction (horizontal direction) of the blocking layer (310) is parallel (see Fig. 6A) to a long side (horizontal length) or a short side of the substrate (10).

Regarding claim 9, Chen et al. teaches wherein (Figs.6A-6B, ¶25) a short side of the second subpixel (110, R) is parallel to the first side of the first subpixel (110, B).

Regarding claim 10, Chen et al. teaches wherein (Figs.6A-6B, ¶25) a short side of the third subpixel (110, G) is parallel to the first side of the first subpixel (110, B).

Regarding claim 16, Chen et al. teaches wherein (Figs.6A-6B, ¶25) a length of a long side of the second subpixel (110, R) is substantially equal to a length of a long side of the third subpixel (110, G).

Regarding claim 17, Chen et al. teaches wherein (Figs.6A-6B, ¶25), further comprising a spacer (PDL pixel definition layer) between the first subpixel (110, B) and the second subpixel (110, R) or between the first subpixel (110, B) and the third subpixel (110, G).

Regarding claim 18, Chen et al. teaches wherein (Figs.6A-6B, ¶25) a shortest distance from the second subpixel (110, R) to the spacer (PDL) is substantially equal to a shortest distance from another third subpixel (110, G) to the spacer (PDL).

Regarding claim 25, Chen et al. teaches wherein (Figs.6A-6B, ¶25) the first subpixel (110, B) is configured to emit blue light (see Fig. 6A), one of the second subpixel (110, R) and the third subpixel is configured to emit red light (see Fig. 6A), and .

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 


15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2018/0358579 A1) (Figs. 6A-6B) as applied to claim 1 above, and further in view of another embodiment of Chen et al. (Fig. 3).
Regarding claim 13, Chen et al. teaches all of the limitations of claim 1 from which this claim depends.
Chen et al. (Figs. 6A-6B) is explicitly silent of disclosing wherein, further comprising a plurality of second subpixels comprising the second subpixel and a plurality of third subpixels comprising the third subpixel, wherein centers of first ones of the plurality of second subpixels or centers of first ones of the plurality of third subpixels are arranged in a straight line.
or centers of first ones of the plurality of third subpixels (110, G) are arranged in a straight line (see “line” drawn between the centers of pixels R and G).

    PNG
    media_image1.png
    523
    603
    media_image1.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Chen et al. (Fig. 3) while forming the display panel of Chen et al. (Figs. 6A-6B), in order to achieve a better light-shielding effect on the large-angled light (¶23).

17.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2018/0358579 A1) as applied to claim 1 above, and further in view of Kato et al. (2014/0225089 A1).
Regarding claim 5, Chen et al. teaches all of the limitations of claim 1 from which this claim depends.
Chen et al. is explicitly silent of disclosing wherein an end of the blocking layer is concave.
Kato et al. teaches wherein (Fig. 4) an end of the barrier layer (L1) is concave (40 concave portion, ¶62).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Kato et al. while forming the blocking layer of Chen et al., in order to prevent moisture from entering into and spreading over the active area ACT (¶63).

Allowable Subject Matter
18.	Claims 26-37, 39-49, 51-53 are allowed.
19.	The following is an examiner’s statement of reasons for allowance:
Claim 26: the prior art of record alone or in combination neither teaches nor makes obvious a display apparatus comprising:
....
at least one side of the first subpixel is tilted with respect to the straight line crossing the centers of the first ones of the plurality of first subpixels,

20.	The following is an examiner’s statement of reasons for allowance:
Claim 39: the prior art of record alone or in combination neither teaches nor makes obvious a display apparatus comprising:
....
at least one side of each first subpixel is tilted with respect to the straight line crossing the centers of the first ones of the plurality of first subpixels,

21.	Claims 4, 7-8, 11-12, 14, 15, 19, 20, 21, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including
“wherein the blocking portion further comprises:
a protection layer exposed to outside; and
-3-

a base layer in which a plurality of blocking layers, comprising the blocking layer, are inserted”.

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
23.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.